Citation Nr: 1500175	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  08-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2014, the Board again remanded the Veteran's claim.  The Board notes that when its remand orders are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The January 2014 remand instructed the examiner to opine whether it was it at least as likely as not (50 percent or greater probability) that any currently-diagnosed left hip disability was caused or otherwise related to service.  If the examiner found that the Veteran's left hip disability was not related to service, the examiner was asked to opine whether it was at least as likely as not that the Veteran's left hip disability was caused or aggravated by his service-connected right knee disability.  

The Veteran was provided with an examination of his left hip in March 2014, at which time the examiner opined that the Veteran's left hip disability was less likely than not related to service because the Veteran's service treatment records showed "no problems with left knee during military service."  This opinion is inadequate because it does not make sense; whether or not the Veteran showed problems in service with his left knee is irrelevant to the question of whether the Veteran's left hip is related to service.  Additionally, the examiner failed to opine regarding whether the Veteran's service-connected right knee disability aggravated the Veteran's left hip disability.  Accordingly, a supplemental opinion should be solicited on remand addressing both whether the Veteran's left hip disability is directly related to service and whether the Veteran's left hip disability has been caused or aggravated by a service-connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the March 2014 VA examination of the Veteran's left hip, or if she is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  The examiner should specifically answer each of the following questions, providing a complete rationale for any opinion expressed (meaning tell us why you reached the conclusion you did):

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's left hip disability either began during or was otherwise caused by his military service?  Why or why not?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability was caused or aggravated by his right knee disability?  Why or why not?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.


2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




